ACCEPTED
                                                                                                                06-15-00086-CV
                                                                                                     SIXTH COURT OF APPEALS
                                                                                                           TEXARKANA, TEXAS
                                                                                                           12/9/2015 3:28:13 PM
                                                                                                               DEBBIE AUTREY
GEORGANNA L. SIMPSON, P.C.                                                                                               CLERK
           ATTORNEY AT LAW
                                                                  GEORGANNA L. SIMPSON
                                                                  EMAIL: georganna@glsimpsonpc.com
       1349 EMPIRE CENTRAL DRIVE
      WOODVIEW TOWER, SUITE 600
                                                                  OF COUNSEL:
       DALLAS, TEXAS 75247-4042                                   ELIZABEETH HEARN   FILED IN
  PHONE 214-905-3739 $ FAX 214-905-3799                                       6th COURT OF APPEALS
                                                                                TEXARKANA, TEXAS
                                                                              12/9/2015 3:28:13 PM
                                          December 9, 2015                        DEBBIE AUTREY
                                                                                      Clerk



  Ms. Debra K. Autrey                                                                      Via E-Filing
  Clerk, 6th Court of Appeals
  Bi-State Justice Building
  100 North State Line Ave. #20
  Texarkana, Texas 75501

         Re:      In re Tara Brook Tyndell
                  Court of Appeals: 06-15-00086-CV

  Dear Clerk:

  Today Ms. Beth Hearn presented oral argument on behalf of Real Parties in Interest Jennifer and
  John Nowell. Ms. Hearn’s bar number and contact information is as follows:

                                          Beth M. Hearn
                                         Attorney at Law
                                          SBN 24078022
                                     555 Republic Dr., Ste. 200
                                         Plano, TX 75074
                                       Phone: 469-509-6253
                                        Fax: 469-519-4253
                                      beth@bhearnlegal.com

  I apologize for not providing this information to you sooner.

  Cordially,

  /s/ Georganna L. Simpson

  Georganna L. Simpson

  Cc:    Client